Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Application

This Office-Action acknowledges the Request for Continued Examination filed on 8/23/2021 and is a response to said Request.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25 and 34-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14 of U.S. Patent No. 8998720 in view of  Youtube Video of “Call of Duty Modern Warfare 2 Multiplayer Online Chopper Gunner” (Youtube) and Call of Duty: Modern Warfare 2 Review (IGN)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the instant invention is interpreted as a 
U.S Patent No. 8998720 fails to teach a signal indicating an occurrence within the video game; determining a delineation in the video game activity based on the received signal indicating the occurrence within the video game; and in response to determining the delineation in the video game activity, automatically outputting the one or more notifications to the user following said delineation.
However, Youtube teaches receiving indicating an occurrence within the video game (0:10-10:12. Please refer to image below); determining a delineation in the video game activity based on the occurrence within the video game (0:10-10:12: Please refer to image below); and in response to determining the delineation in the video game activity, automatically outputting the one or more notifications to the user following said delineation (0:10-10:12: Please refer to image below) because it would provide players with useful information during game play, such as which players are doing the killing and being killed.

While Youtube teaches receiving an occurrence within the video game; determining a delineation in the video game activity based on the occurrence within the video game, Youtube failed to teach receiving a signal indicating an occurrence and determining a delineation in the video game based on the received signal indicating the occurrence.
However, IGN teaches that Modern Warfare 2, the video game in which the Youtube video is based upon, is a multiplayer game and “For the vast majority of the experience, Modern Warfare 2 is best enjoyed with friends either locally or via online” (see page 4). In this case, since the game is played online, this is interpreted as having “signals” that is constantly being transmitted between the players’ consoles/computer and servers. Therefore, it would be obviously to one of ordinary skill in the art that Youtube teaches receiving “a signal” indicating an occurrence within the video game; determining a delineation in the video game activity based on “the received signal” indicating the occurrence an unscheduled event within the video game because Modern Warfare 2 is an multiplayer online game in which signals are inherent for transmitting data representing game play so that it can be translated into actually game play for display to the plurality of players playing the game on their respective console/computer. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28, 32-38, and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) in view of Walker et al., US 20040127284 (Walker) and Youtube Video of “Call Of Duty Modern Warfare 2 Multiplayer Online Chopper Gunner” (Youtube) and Call of Duty: Modern Warfare 2 Review (IGN)
Regarding Claims 24, 34. Danieli discloses a method of operating a video game console (Fig 1, elem 100, para 23), the method comprising: 
receiving an input from a control device (Fig 1, elem 104a-b, para 26) allowing a user to control output of signals from the video game console to a screen during a video game (Fig 1, elem 121, para 25); and 
executing a communication client application on the video game console (para 23, 28. The console executes video game programs. Those video games are interpreted as client application.) to allow the user to conduct bidirectional communications with other users via a packet-based network (Fig 3, elem 302, para 40-43, 49-51. Players can play over a network as well as chat with one another and is interpreted as conducting bidirectional communications with other player via a packet-
While Danieli discloses of a communication system in which players using their respective gaming console can communicate with one another over a network (Abstract, para 7), Danieli failed to disclose wherein the execution of the communication client application further comprises: deferring one or more of said notifications of incoming communication events received during video game activity of the video game based on a user-setting.
However, Walker teaches that when it comes to receiving notifications, a player may indicate that he does not want to receive any messages at the present time (e.g., "Don't output any messages for the next 5 minutes." or " Postpone any messages for 5 minutes.") This feature may be particularly useful if a player is in the middle of a winning streak on a game machine, is busy conversing with a friend, or otherwise would not be able to devote his full attention to a message that is output (para 114, 1225) in which such notifications can be based on a user-setting (para 1221, 1237).
Therefore, it would be obvious to one of ordinary skill in the art at the time on the invention to incorporate Walker’s teachings because a player may be busy and can have it where the player can defer incoming notifications based on user-preferences because there may be a time the player can not devote his full attention to the message that is outputted to him/her as taught by Walker.

However, Youtube teaches receiving indicating an occurrence within the video game (0:10-10:12. Please refer to image below); determining a delineation in the video game activity based on the occurrence within the video game (0:10-10:12: Please refer to image below); and in response to determining the delineation in the video game activity, automatically outputting the one or more notifications to the user following said delineation (0:10-10:12: Please refer to image below) because it would provide players with useful information during game play, such as which players are doing the killing and being killed.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate Youtube’s teachings as it would provide useful information while the player is playing his/her game. 
While Youtube teaches receiving an occurrence within the video game; determining a delineation in the video game activity based on the occurrence within the video game, Youtube failed to teach receiving a signal indicating an occurrence and determining a delineation in the video game based on the received signal indicating the occurrence.
However, IGN teaches that Modern Warfare 2, the video game in which the Youtube video is based upon, is a multiplayer game and “For the vast majority of the 



    PNG
    media_image1.png
    660
    1196
    media_image1.png
    Greyscale

The image above is a screen capture during multiplayer game play of Modern Warfare 2. When players play against one another, there will be “occurrences” that will occur throughout the battle in which one player will kill another player (ie: delineations indicating who killed whom). In this case, when one player is killed, these delineations can be presented to the player playing the video game as notifications (eg: TommieCutz killed bxteamsta225 via machine gun; E1SH killed x|KING MiK3|x vs helicopter).


Regarding Claims 25, 35. Youtube further discloses wherein the delineation comprises a player dying or losing within the video game (0:10-10:12).

Regarding Claims 26, 36. 
Danieli and Walker further disclose wherein the incoming communication events comprise text, voice, or live video communication between users (Danieli: para 5, 31, 47. Incoming voice is disclosed. Walker: para 41.).  

Regarding Claims 27, 37. Danieli and Walker further disclose wherein the delineation is determined based on an API signaling occurrences within the video game (Danieli: para 25. Walker: para 58, 1221-1225. Game play and communications for Danieli’s invention is implemented over via a server. The software on a server is interpreted as the API that allows one video game console to communicate with another video game console so that players can communicate with one another. Since Walker discloses that notifications can be deferred, this is interpreted utilizing the API signaling occurrence during play of a video game in order to determine when those notification can be deferred. In other words, the 

Regarding Claims 28, 38. 
Walker further disclose wherein the communication client application is configured to output the deferred notifications for display on the screen along with an on-screen control allowing the user to initiate a return communication with a corresponding other user via the packet-based network (para 1221-1225, 1289. Users can choose to respond to the deferred notifications.).  

Regarding Claims 32, 42. 
Walker further discloses wherein the user-setting is arranged to toggle between a first mode of operation in which notifications of incoming communication events received during the video game activity are deferred, and a second mode of operation in which such notifications are not deferred and are instead output to the user during the video game activity (para 1206-1226. Based on player preferences, notifications can be in a  first or second mode. For example, if the user does not wish to receive message because he/she is on a winning streak, then the notifications will be deferred. Otherwise, the notifications would be outputted to the user.).  

Regarding Claims 33, 43. 
Danieli further discloses wherein the control device is further configured to receive audio from the user and to communicate audio received from the user to the video game   

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) and Walker et al., US 20040127284 (Walker) and Youtube Video of “Call Of Duty Modern Warfare 2 Multiplayer Online Chopper Gunner” (Youtube) and Call of Duty: Modern Warfare 2 Review (IGN) as applied to the claims above, and in further view of Fulton et al., US 20050041793 (Fulton).
Regarding Claims 29, 39. Danieli and Walker and Youtube and IGN failed to disclose wherein the communication client application is configured to return, prior to said delineation, an automated message to the one or more other users of the one or more incoming communication events received during the video game activity.  
	However, Fulton teaches sending an automated message indicating unavailability of a user to a communication originator because it lets the originator know whether or not the person he/she is attempting to contact is available or not as well as letting the originator know if the communication attempt, such as with text messages, was delivered (para 75, 82, 131)
	Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate Fulton’s teachings with Danieli and Walker and Youtube and IGN because it lets the originator know whether or not the person he/she is attempting .

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) and Walker et al., US 20040127284 (Walker) and Youtube Video of “Call Of Duty Modern Warfare 2 Multiplayer Online Chopper Gunner” (Youtube) and Call of Duty: Modern Warfare 2 Review (IGN) and Fulton et al., US 20050041793 (Fulton) as applied to the claims above and in further view of Peitro et al., US 20120315880 (Peitrow).
Regarding Claims 30, 40. Danieli and Walker and Youtube and IGN and Fulton failed to disclose wherein the automated message comprises a prediction of the user's expected availability.
	However Peitrow discloses of a dynamic context-based auto-response system (Abstract) wherein automated messages (para 31,35) in response to incoming communications (para 31-32) can be communicated back to the originator (para 38) based on the availability of the user being contacted (Abstract, para 3, 10, 13, 31. In this case, when the user is unavailable, context-based pre-composed messages are sent to the sender conveying the recipient’s unavailability.) in order to allow a user to respond a message that is convenient to him or her (para 34). 
Therefore, it is obvious to one of ordinary skill in the art at the time of the invention to incorporate Peitrow’s teachings with Danieli and Walker and Youtube and IGN and Fulton because will help facilitate convenient and accurate user interactions .

Claims 31 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) and Walker et al., US 20040127284 (Walker) and Youtube Video of “Call Of Duty Modern Warfare 2 Multiplayer Online Chopper Gunner” (Youtube) and Call of Duty: Modern Warfare 2 Review (IGN) and Fulton et al., US 20050041793 (Fulton) as applied to the claims above and in further view of Aguilar, Jr. et al., US 20070265091 (Aguilar).
Regarding Claims 31, 41. 
While the combination of Danieli and Walker and Youtube and IGN and Fulton teaches automated messages being sent, they failed to disclose wherein the automated message comprises information about the video game.  
	However, Aguilar teaches that the use of event notifications system in a gaming system in which notifications are made can be based on video games (para 9-11). In this case, since notifications that are sent can be based on video games, this means that anything related notifications being sent can comprise information about video games.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Aguilar’s teachings of presenting notifications within a gaming environment with Danieli and Walker and Youtube and IGN and Fulton because it would mean that notifications can be presented during a video game as well as comprise information about the video as taught by Aguilar.

Response to Arguments

Applicant’s arguments with respect to claims 24-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715